Exhibit 10.8

 

MUNICIPAL MORTGAGE AND EQUITY, L.L.C.

1998 SHARE INCENTIVE PLAN

 

1. Purpose. The purpose of this 1998 Share Incentive Plan (the “Plan”) of
Municipal Mortgage and Equity, L.L.C., a Delaware limited liability company (the
“Company”), is to advance the interests of the Company and its shareholders by
providing a means to attract, retain, and reward executive officers and other
key individuals of the Company and its subsidiaries, to link compensation to
measures of the Company’s performance in order to provide additional share-based
incentives to such individuals for the creation of shareholder value, and to
promote ownership of a greater proprietary interest in the Company, thereby
aligning such individuals’ interests more closely with the interests of
shareholders of the Company.

 

2. Definitions. The definitions of awards under the Plan, including Options,
SARs (including Limited SARs), Restricted Shares, Deferred Shares, and Shares
granted as a bonus or in lieu of other awards are set forth in Section 6 of the
Plan. Such awards, together with any other right or interest granted to a
Participant under the Plan, are termed “Awards.” The definitions of terms
relating to a Change in Control of the Company are set forth in Section 8 of the
Plan. In addition to such terms and the terms defined in Section 1, the
following are defined terms under the Plan:

 

(a) “Award Agreement” means any written agreement, contract, notice to a
Participant, or other instrument or document evidencing an Award.

 

(b) “Beneficiary” means the person, persons, trust, or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under
this Plan upon such Participant’s death. If, upon a Participant’s death, there
is no designated Beneficiary or surviving designated Beneficiary, then the term
Beneficiary means the Participant’s estate.

 

(c) “Board” means the Board of Directors of the Company.

 

(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code include regulations thereunder and
successor provisions and regulations thereto.

 

(e) “Committee” means the Share Incentive Committee, or such other Board
committee as may be designated by the Board to administer the Plan.

 

(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act include rules
thereunder and successor provisions and rules thereto.

 

(g) “Fair Market Value” means, with respect to Shares, Awards, or other
property, the fair market value of such Shares, Awards, or other property
determined by such methods or procedures as shall be established from time to
time by the Committee. Unless otherwise determined by the Committee, the Fair
Market Value of a Share means, as of any given date, the closing sales price of
a Share reported in the table entitled “American Stock Exchange Composite
Transactions” contained in The Wall Street Journal (or an equivalent successor
table) for such date or, if no such closing sales price was reported for such
date, for the most recent trading day prior to such date for which a closing
sales price was reported.

 

(h) “Participant” means a person who, as an executive officer, key employee or
key independent contractor of the Company or a subsidiary, has been granted an
Award under the Plan which remains outstanding.

 

(i) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

 

(j) “Share” means a Growth Share of the Company and such other securities as may
be substituted for such Share or such other securities pursuant to Section 4.

 

3. Administration.

 

(a) Authority of the Committee. The Plan shall be administered by the Committee.
The Committee shall have full and final authority to take the following actions,
in each case subject to and consistent with the provisions of the Plan:

 

(i) to select Participants to whom Awards may be granted;

 

(ii) to determine the type or types of Awards to be granted to each Participant;



--------------------------------------------------------------------------------

(iii) to determine the number of Awards to be granted, the number of Shares to
which an Award will relate, the terms and conditions of any Award granted under
the Plan (including, but not limited to, any exercise price, grant price, or
purchase price, any restriction or condition, any schedule or performance
conditions for the lapse of restrictions or conditions relating to
transferability, forfeiture, exercisability, or settlement of an Award, and
waivers, accelerations, or modifications thereof, based in each case on such
considerations as the Committee shall determine), and all other matters to be
determined in connection with an Award;

 

(iv) to determine whether, to what extent, and under what circumstances an Award
may be settled, or the exercise price of an Award may be paid, in cash, Shares,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

 

(v) to determine whether, to what extent, and under what circumstances cash,
Shares, other Awards, or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee, or at the
election of the Participant;

 

(vi) to prescribe the form of each Award Agreement, which need not be identical
for each Participant;

 

(vii) to adopt, amend, suspend, waive, and rescind such rules and regulations
and appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

 

(viii) to correct any defect or supply appropriate text for any omission or
reconcile any inconsistency in the Plan and to construe and interpret the Plan
and any Award, rules and regulations, Award Agreement, or other instrument
hereunder; and

 

(ix) to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.

 

(b) Manner of Exercise of Committee Authority. Unless authority is specifically
reserved to the Board under the terms of the Plan, the Company’s Amended and
Restated Certificate of Formation and Operating Agreement, or applicable law,
the Committee shall have discretion to exercise authority under the Plan. Any
action of the Committee with respect to the Plan shall be final, conclusive, and
binding on all persons, including the Company, subsidiaries of the Company,
Participants, any person claiming any rights under the Plan from or through any
Participant, and Shareholders. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. To the extent permitted by
applicable law, the Committee may delegate to officers or employees of the
Company or any subsidiary the authority, subject to such terms as the Committee
shall determine, (i) to perform administrative functions, (ii) with respect to
Participants not subject to Section 16 of the Exchange Act, to perform such
other functions of the Committee as the Committee may determine, and (iii) with
respect to Participants subject to Section 16, to perform such other functions
of the Committee as the Committee may determine to the extent performance of
such functions will not result in the loss of an exemption under Rule 16b-3
otherwise available for transactions by such persons.

 

(c) Limitation of Liability. Each member of the Committee shall be entitled to,
in good faith, rely or act upon any report or other information furnished to him
by any officer or other employee of the Company or any subsidiary, the Company’s
independent certified public accountants, or any executive compensation
consultant, legal counsel, or other professional retained by the Company to
assist in the administration of the Plan. No member of the Committee, nor any
officer or employee of the Company acting on behalf of the Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Committee and any
officer or employee of the Company acting on behalf of the Committee or members
thereof shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action, determination, or
interpretation.

 

4. Shares Available Under Plan; Individual Award Limitations; Adjustments.

 

(a) Shares Reserved for Awards. Subject to adjustment as hereinafter provided,
the total number of Shares reserved and available for issuance to Participants
in connection with Awards under the Plan shall be 839,000 Shares; provided,
however, that the number of Shares issued as Restricted Shares shall not exceed
20% of such total; the number of Shares issued as Awards other than Options
(including Restricted Shares) shall not exceed 40% of such total; and the number
of Shares with respect to which Awards



--------------------------------------------------------------------------------

of Options and SARs may be granted to any Participant shall not exceed 400,000
during any 12 month period. No Award may be granted if the number of Shares to
which such Award relates, when added to the number of Shares to which other
then-outstanding Awards relate, exceeds an applicable limitation on the number
of Shares then remaining available for issuance under this Section 4. If all or
any portion of an Award is forfeited, settled in cash, or terminated without
issuance of Shares to the Participant, the Shares to which such Award or portion
thereof related shall again be available for Awards under the Plan, and such
Award or portion thereof shall not count against the percentage limitations
applicable to Restricted Shares and Awards other than Options; provided,
however, that Shares withheld in payment of the exercise price of any Option or
withholding taxes relating to any Award and Shares equal to the number of Shares
surrendered in payment of the exercise price of any Option or withholding taxes
relating to any Award shall, for purposes of this provision, be deemed not to
have been issued to the Participant in connection with such Awards under the
Plan. The Committee may adopt procedures for the counting of Shares relating to
any Award to ensure appropriate counting and avoid double counting (in the case
of tandem or substitute awards). Any Shares issued pursuant to an Award may
consist, in whole or in part, of authorized and unissued Shares, treasury
Shares, or Shares acquired in the market for the account of the Participant
(which treasury Shares or acquired Shares will be deemed to have been “issued”
pursuant to such Award).

 

(b) Adjustments. In the event that the Committee shall determine that any
recapitalization, reorganization, merger, consolidation, spin-off, combination,
repurchase, exchange of Shares or other securities of the Company, stock split
or reverse split, extraordinary dividend (whether in the form of cash, Shares,
or other property), liquidation, dissolution, or other similar corporate
transaction or event affects the Shares such that an adjustment is appropriate
in order to prevent dilution or enlargement of each Participant’s rights under
the Plan, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of (i) the number and kind of Shares remaining reserved and
available for issuance under Section 4(a), (ii) the number and kind of
outstanding Restricted Shares or Restricted Shares relating to any other
outstanding Award in connection with which Restricted Shares may be issued,
(iii) the number and kind of Shares that may be issued in respect of other
outstanding Awards, and (iv) the exercise price or grant price relating to any
Award (or, if deemed appropriate, the Committee may make provision for a cash
payment with respect to any outstanding Award). In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence) affecting the
Company or any subsidiary or the financial statements of the Company or any
subsidiary, or in response to changes in applicable laws, regulations, or
accounting principles.

 

5. Eligibility. Executive officers, other key employees and other key
independent contractors of the Company and its subsidiaries, including any
director who is also an executive officer or employee, are eligible to be
granted Awards under the Plan; provided, however, that members of the Committee
are not eligible to be granted Awards under the Plan.

 

6. Specific Terms of Awards.

 

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 9(f)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of termination of employment by the Participant or upon the
occurrence of other events. In addition, the Committee shall require, as the
condition of the issuance of Shares in connection with any Award, that
consideration be received by the Company which meets the requirements of the
Delaware Limited Liability Company Act.

 

(b) Options. The Committee is authorized to grant Options (which are not to be
treated as incentive options under Section 422 of the Code) to Participants
(including “reload” options automatically granted upon the occurrence of
specified exercises of options) on the following terms and conditions:

 

(i) Exercise Price. The exercise price per Share purchasable under an Option
shall be determined by the Committee without regard to the Fair Market Value of
a Share on the date of grant of the Option.

 

(ii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, the methods by
which such exercise price may be paid or deemed to be paid, the form of such
payment, including, without limitation, cash, Shares, other Awards or awards
granted under other Company plans, or other property (including notes or other
contractual obligations of Participants



--------------------------------------------------------------------------------

to make payment on a deferred basis, such as through “cashless exercise”
arrangements, to the extent permitted by applicable law), and the methods by
which Shares will be delivered or deemed to be delivered to Participants.

 

(iii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or contract during the applicable term of the Options,
unexercised Options shall be forfeited and again be available for Award by the
Company; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that forfeiture conditions relating to the Options will be waived in whole or in
part in the event of terminations resulting from specified causes.

 

(iv) Dividend Equivalents. The Committee may provide that payments in the form
of dividend equivalents will be credited in respect of an Option. The amount of
the dividend equivalent shall be credited on the dividend payment date in any of
the following forms: in cash, or in unrestricted Shares having a Fair Market
Value equal to the amount of such dividends, or in options to acquire additional
shares under the Option at no cost based on the dividend payments, or in a
reduction of the exercise price of the Option. If the Committee provides for
crediting dividend equivalents in the form of additional Options or Shares, such
dividend equivalents must be approved by the Committee before such Options or
Shares can be credited to the Participant.

 

(c) Share Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

 

(i) Right to Payment. A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one Share on the date of exercise (or, if the Committee shall so
determine, the Fair Market Value of one Share at any time during a specified
period before or after the date of exercise), over (B) the grant price of the
SAR as determined by the Committee as of the date of grant of the SAR.

 

(ii) Other Terms. The Committee shall determine the time or times at which a SAR
may be exercised in whole or in part, the method of exercise, method of
settlement, form of consideration payable in settlement, method by which Shares
will be delivered or deemed to be delivered to Participants, whether or not a
SAR shall be in tandem with any other Award, and any other terms and conditions
of any SAR. Limited SARs that may only be exercised upon the occurrence of a
Change in Control (as such term is defined in Section 8(b) or as otherwise
defined by the Committee) may be granted on such terms, not inconsistent with
this Section 6(c), as the Committee may determine. Such Limited SARs may be
either freestanding or in tandem with other Awards.

 

(iii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or contract during the applicable term of the SARs,
unexercised SARs shall be forfeited and again be available for Award by the
Company; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that forfeiture conditions relating to the SARs will be waived in whole or in
part in the event of terminations resulting from specified causes.

 

(d) Restricted Shares. The Committee is authorized to grant Restricted Shares to
Participants on the following terms and conditions:

 

(i) Grant and Restrictions. Restricted Shares shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose, which restrictions may lapse separately or in combination at such
times, under such circumstances, in such installments, or otherwise as the
Committee may determine. Except to the extent restricted under the terms of the
Plan and any Award Agreement relating to the Restricted Shares, a Participant
granted Restricted Shares shall have all of the rights of a shareholder
including, without limitation, the right to vote Restricted Shares and the right
to receive dividends thereon.

 

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment during the applicable restriction period, Restricted
Shares that are at that time subject to restrictions shall be forfeited and
reacquired by the Company; provided, however, that the Committee may provide, by
rule or regulation or in any Award Agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to Restricted Shares
will be waived in whole or in part in the event of terminations resulting from
specified causes.

 

(iii) Certificates for Shares. Restricted Shares granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Shares are registered in the name of



--------------------------------------------------------------------------------

the Participant, such certificates shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Shares,
the Company may retain physical possession of the certificate, and the
Participant shall have delivered a stock power to the Company, endorsed in
blank, relating to the Restricted Shares.

 

(iv) Dividends and Distributions. Dividends paid on Restricted Shares shall be
either paid at the dividend payment date in the form the dividends are paid to
other shareholders, in cash, or in unrestricted Shares having a Fair Market
Value equal to the amount of such dividends, or the payment of such dividends
shall be deferred and/or the amount or value thereof automatically reinvested in
additional Restricted Shares, other Awards, or other investment vehicles, as the
Committee shall determine or permit the Participant to elect. Shares distributed
in connection with a Share split or Share dividend, and other property
distributed as a dividend, shall be subject to restrictions and a risk of
forfeiture to the same extent as the Restricted Shares with respect to which
such Shares or other property are distributed.

 

(e) Deferred Shares. The Committee is authorized to grant Deferred Shares to
Participants, subject to the following terms and conditions:

 

(i) Award and Restrictions. Issuance of Shares will occur upon expiration of the
deferral period specified for an Award of Deferred Shares by the Committee (or,
if permitted by the Committee, as elected by the Participant). In addition,
Deferred Shares shall be subject to such restrictions as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times, separately or in combination, under such
circumstances, in such installments, or otherwise as the Committee may
determine.

 

(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment during the applicable deferral period or portion
thereof to which forfeiture conditions apply (as provided in the Award Agreement
evidencing the Deferred Shares), all Deferred Shares that are at that time
subject to such risk of forfeiture shall be forfeited; provided, however, that
the Committee may provide, by rule or regulation or in any Award Agreement, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Shares will be waived in whole or in part in the event of
terminations resulting from specified causes.

 

(iii) Dividend Equivalents. The Committee may provide that payments in the form
of dividend equivalents will be credited in respect of Deferred Shares, which
amounts may be paid or distributed when accrued or deemed reinvested in
additional Deferred Shares.

 

(f) Bonus Shares and Awards in Lieu of Cash Obligations. The Committee is
authorized to grant Shares as a bonus, or to grant Shares or other Awards in
lieu of Company obligations to pay cash under other plans or compensatory
arrangements; provided, however, that, in the case of Participants subject to
Section 16 of the Exchange Act, the amount of such Shares or Awards shall be
determined by the Committee in a manner conforming to then-applicable
requirements of Rule 16b-3. Shares or Awards granted hereunder shall be subject
to such other terms as shall be determined by the Committee.

 

7. Certain Provisions Applicable to Awards.

 

(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution for, any other Award granted
under the Plan or any award granted under any other plan of the Company, any
subsidiary, or any business entity to be acquired by the Company or a
subsidiary, or any other right of a Participant to receive payment from the
Company or any subsidiary. Awards granted in addition to or in tandem with other
Awards or awards may be granted either as of the same time as or a different
time from the grant of such other Awards or awards. The per Share exercise price
of any Option, grant price of any SAR, or purchase price of any other Award
conferring a right to purchase Shares granted in substitution for an outstanding
Award or award may be adjusted to reflect the in-the-money value of the
surrendered Award or award.

 

(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

 

(c) Form of Payment Under Awards. Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company or a subsidiary
upon the grant or exercise of an Award may be made in such forms as the
Committee shall determine, including, without limitation, cash, Shares, other
Awards, or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis. Such payments may include, without
limitation, provisions for the payment or crediting of



--------------------------------------------------------------------------------

reasonable interest on installment or deferred payments or the grant or
crediting of dividend equivalents in respect of installment or deferred payments
denominated in Shares.

 

(d) Rule 16b-3 Compliance. It is the intent of the Company that this Plan comply
in all respects with applicable provisions of Rule 16b-3 in connection with any
grant of Awards to or other transaction by a Participant who is subject to
Section 16 of the Exchange Act (except for transactions exempted under
alternative Exchange Act Rules or acknowledged in writing to be non-exempt by
such Participant). Accordingly, if, at such time, any provision of this Plan or
any Award Agreement relating to an Award does not comply with the requirements
of Rule 16b-3 as then applicable to any such transaction, such provision will be
construed or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
Section 16(b).

 

(e) Loan Provisions. With the consent of the Committee, and subject at all times
to, and only to the extent, if any, permitted under and in accordance with, laws
and regulations and other binding obligations or provisions applicable to the
Company, the Company may make, guarantee, or arrange for a loan or loans to a
Participant with respect to the exercise of any Option or other payment in
connection with any Award, including the payment by a Participant of any or all
federal, state, or local income or other taxes due in connection with any Award.
Subject to such limitations, the committee shall have full authority to decide
whether to make a loan or loans hereunder and to determine the amount, terms,
and provisions of any such loan or loans, including the interest rate to be
charged in respect of any such loan or loans, whether the loan or loans are to
be with or without recourse against the borrower, the terms on which the loan is
to be repaid and conditions, if any, under which the loan or loans may be
forgiven.

 

8. Change in Control Provisions.

 

(a) In the event of a “Change in Control,” as defined in this Section, the
following acceleration provisions shall apply:

 

(i) any Award carrying a right to exercise that was not previously exercisable
and vested shall become fully exercisable and vested, subject only to the
restrictions set forth in Sections 7(d) and 9(a); and

 

(ii) the restrictions, deferral of settlement, and forfeiture conditions
applicable to any other Award granted under the Plan shall lapse and such Award
shall be deemed fully vested, and any performance conditions imposed with
respect to any Award shall be deemed to be fully achieved, subject to the
restrictions set forth in Sections 7(d) and 9(a).

 

(b) For purposes of the Plan, a “Change in Control” shall have occurred if,
after consummation of the Transaction:

 

(i) Any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, a subsidiary, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of shares of
the Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding voting securities;

 

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
Section 8(b)) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;

 

(iii) the shareholders of the Company approve a merger, consolidation,
recapitalization, or reorganization of the Company, or a reverse share split of
any class of voting securities of the Company, or the consummation of any such
transaction if shareholder approval is not obtained, other than any such
transaction which would result in at least 75% of the total voting power
represented by the voting securities of the Company or the surviving entity
outstanding immediately after such transaction being beneficially owned by
persons who together beneficially owned at least 75% of the combined voting
power of the voting securities of the Company outstanding immediately prior to
such transaction, with the relative voting power of each such continuing holder
compared to the voting power of each such continuing holder not substantially
altered as a result of the transaction; provided that, for purposes of this
paragraph



--------------------------------------------------------------------------------

(iii), such continuity of ownership (and preservation of relative voting power)
shall be deemed to be satisfied if the failure to meet such 75% threshold (or to
substantially preserve such relative voting power) is due solely to the
acquisition of voting securities by an employee benefit plan of the Company or
such surviving entity or of any subsidiary of the Company or such surviving
entity; or

 

(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect).

 

9. General Provisions.

 

(a) Compliance With Laws and Obligations. The Company will not be obligated to
issue or deliver Shares in connection with any Award or take any other action
under the Plan in a transaction subject to the registration requirements of the
Securities Act of 1933, as amended, or any other federal or state securities
law, any requirement under any listing agreement between the Company and any
stock exchange or automated quotation system, or any other law, regulation, or
contractual obligation of the Company, until the Company is satisfied that such
laws, regulations, and other obligations of the Company have been complied with
in full. Certificates representing Shares issued under the Plan will be subject
to such stop-transfer orders and other restrictions as may be applicable under
such laws, regulations, and other obligations of the Company, including any
requirement that a legend or legends be placed thereon.

 

(b) Limitations on Transferability. Awards and other rights under the Plan will
not be transferable by a Participant except by will or the laws of descent and
distribution (or to a designated Beneficiary in the event of the Participant’s
death), and, if exercisable, shall be exercisable during the lifetime of a
Participant only by such Participant or his or her guardian or legal
representative; provided, however, that such Awards and other rights may be
transferred to one or more transferees during the lifetime of the Participant in
connection with the Participant’s estate or tax planning, and such transferees
may exercise rights thereunder in accordance with the terms thereof, but only if
and to the extent consistent with the registration of the offer and sale of
Shares on Form S-8, Form S-3, or such other registration form of the Securities
and Exchange Commission as may then be filed and effective with respect to the
Plan and permitted by the Committee. The Company may rely upon the beneficiary
designation last filed in accordance with this Section 9(b). Awards and other
rights under the Plan may not be pledged, mortgaged, hypothecated, or otherwise
encumbered by a Participant and shall not be subject to the claims of a
Participant’s creditors.

 

(c) Taxes. The Company and any subsidiary is authorized to withhold from any
Award granted or to be settled, any delivery of Shares in connection with an
Award, any other payment relating to an Award, or any payroll or other payment
to a Participant amounts of withholding and other taxes due or potentially
payable in connection with any transaction involving an Award, and to take such
other action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s tax obligations.

 

(d) No Right to Continued Employment; Leaves of Absence. Neither the Plan, any
Award Agreement, or any action taken hereunder shall be construed as giving any
Participant the right to be retained in the employ or contract of the Company or
any of its subsidiaries, nor shall it interfere in any way with the right of the
Company or any of its subsidiaries to terminate any Participant’s employment or
contract at any time. Unless otherwise specified in the applicable Award
Agreement, an approved leave of absence shall not be considered a termination of
employment for purposes of an Award under the Plan.

 

(e) No Rights to Awards; No Shareholder Rights. No Participant or employee or
independent contractor shall have any claim to be granted any Award under the
Plan, and there is no obligation for uniformity of treatment of Participants,
employees or independent contractors. No Award shall confer on any Participant
any of the rights of a shareholder of the Company unless and until Shares are
duly issued or transferred and delivered to the Participant in accordance with
the terms of the Award or, in the case of an Option, the Option is duly
exercised.

 

(f) Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of shareholders or Participants, except that
any amendment or alteration will be subject to the approval of the Company’s
shareholders at or before the next annual meeting of shareholders for which the
record date is after the date of such Board



--------------------------------------------------------------------------------

action if such shareholder approval is required by any applicable federal or
state law or regulation or the rules of any stock exchange or automated
quotation system on which Company securities may then be listed or quoted, and
the Board may otherwise determine to submit other such amendments or alterations
to shareholders for approval; provided, however, that, without the consent of an
affected Participant, no such action may materially impair the rights of such
Participant with respect to any Award theretofore granted to him. The Committee
may waive any conditions or rights under, or amend, alter, suspend, discontinue,
or terminate, any Award theretofore granted and any Award Agreement relating
thereto; provided, however, that, without the consent of an affected
Participant, no such action may materially impair the rights of such Participant
under such Award.

 

(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award shall give any such Participant any
rights that are greater than those of a general creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s obligations under the Plan to
deliver cash, Shares, other Awards, or other property pursuant to any Award,
which trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan unless the Committee otherwise determines with the consent of
each affected Participant.

 

(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements as it may deem desirable, including the granting
of awards otherwise than under the Plan, and such arrangements may be either
applicable generally or only in specific cases.

 

(i) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of such
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

(j) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations under the Plan, and any Award Agreement will be determined in
accordance with the Delaware Limited Liability Company Act and other laws
(including those governing contracts) of the State of Delaware, without giving
effect to principles of conflicts of laws, and applicable federal law.

 

10. Shareholder Approval, Effective Date, and Plan Termination. The Plan will be
effective upon June 18, 1998, subject to its approval by the shareholders of the
Company. Unless earlier terminated by action of the Board, the Plan will remain
in effect until such time as no Shares remain available for issuance under the
Plan and the Company and Participants have no further rights or obligations
under the Plan.

 

As adopted by the Board of Directors: March 23, 1998.